Citation Nr: 1715992	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  04-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a digestive tract disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971; and had a period of active duty for training (ACDUTRA) in the National Guard from June 1980 to January 1981.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision of the RO that, in pertinent part, found new and material evidence to reopen and then denied service connection for a stomach disability on the merits.  The Veteran timely appealed.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Hence, in a June 2006 decision, the Board reopened the Veteran's claim for service connection for a stomach disability; the Board then denied the claim on its merits.

The Veteran appealed the June 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Joint Motion for Remand, the parties, in pertinent part, moved to vacate the Board decision to the extent that it denied service connection for a stomach disability; and remand the appeal to the Board.  The Court granted the motion.  Thereafter, the appeal was returned to the Board.

In February 2009 and in June 2012, the Board remanded the reopened claim for service connection for a stomach disability for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  



FINDING OF FACT

Gastroesophageal reflux disease had its onset in active service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied primarily by a February 2003 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

While notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal was not provided, the Board finds no prejudice to the Veteran in proceeding with a final decision on the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Here, the RO or VA's Appeals Management Office (AMO) will address any notice defect when effectuating an award for service-connected disability.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or AMO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran seeks service connection for a stomach disability which he believes had its onset in active service.

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, peptic uclers (gastric or duodenal) are considered chronic under section 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Here, clinical evaluation of the Veteran's abdomen was normal at his enlistment examination in July 1968, and the Veteran is presumed sound at entry.

On a "Report of Medical History" completed by the Veteran in July 1968, he checked "no" in response to whether he ever had or now had stomach or liver or intestinal trouble.  Service treatment records show that the Veteran complained of "stomach burning" in July 1970; the assessment then was rule-out gastritis, and the Veteran was prescribed Maalox.  In March 1971, the Veteran sought treatment for ongoing stomach ache and diarrhea; he reported no vomiting.  He again complained of abdominal pain in May 1971; the diagnosis then was nervous stomach, secondary to anxiety.  In June 1971, the Veteran complained of decreased appetite.  He denied diarrhea, cramping, malaria, ulcer, hematemesis, and past medical history of hepatitis.  Liver function and stool tests were conducted.  Clinical evaluation of the Veteran's abdomen at the time of his separation examination in September 1971 was normal.

In this case, there is no showing of a peptic ulcer in active service or within the first post-service year.  Moreover, the report of a March 1977 VA examination reveals a normal digestive system.

VA records, dated in November 1979, reveal that a duodenal ulcer was noted in results of an upper gastrointestinal series when the Veteran was admitted for nephrolithiasis.  The Veteran reported no family history of peptic ulcer disease.  He did note occasional burning in epigastrium.  Following examination in November 1979, assessments were nephrolithiasis; and history of peptic ulcer disease, clinically inactive.  Records show that the Veteran then underwent a gastric analysis study in June 1980, which was without complication.

In August 1997, the Veteran testified that he had a stomach problem and took Maalox and other medications since active service.  He also took antacids.  He testified that he was never diagnosed with an ulcer in active service, but rather he was treated for heartburn; and that taking the antacids resulted in a kidney stone, so he stopped taking them and instead drank milk for heartburn.  The Veteran also testified that VA conducted diagnostic testing in 1978 or 1979, which revealed ulcers.

In November 2002, the Veteran's treating physician indicated that the Veteran was evaluated due to heartburn and found with gastroesophageal reflux disease; and that an evaluation of previous records disclosed that the Veteran has been suffering this since 1980 and before.  Treatment was recommended for suppression of acid, since this was a chronic condition.  After ingestion of a barium meal, X-rays in November 2002 revealed free gastroesophageal reflux.  There was no evidence of peptic ulcer disease or active ulcer crater.  The appearance of duodenum, jejunum, and ileum was normal.

In January 2003, the Veteran's treating physician opined that the Veteran has been with gastroesophageal reflux disease since 1970 during his active service and as stated in his medical records.  The treating physician added that this process started during those years, and had presented with multiple symptoms up to date due to this condition.  In April 2003, the treating physician also noted that a review of the Veteran's medical records was conducted-including service treatment records, and VA hospital records from November 1979 to February 1981.

During a March 2010 VA examination, the Veteran reported that he was in active service when he started suffering from stomach problems; and he described the problems as heartburn and dyspepsia and burning pain in epigastric area.  He reported having recurrent heartburn and dyspepsia and acid reflux in the years after separation from active service, and recalled being hospitalized for nephrolithiasis when peptic ulcer disease was found.  He later was told to avoid Maalox due to history of nephrolithiasis, and was oriented to drinking milk for stomach symptoms.  Current symptoms included heartburn, acid reflux, regurgitation, and burning pain several times weekly.  The Veteran also reported occasional diarrhea that occurred once or twice monthly, and nausea that occurred several times per week.  He denied vomiting, and was on a restricted diet.

The March 2010 examiner reviewed the Veteran's medical history of a gnawing or burning pain occurring several times a week, and described as epigastric radiated to sternal area.  Examination revealed abdominal tenderness.  The Veteran underwent an upper gastrointestinal series, and no active ulcer craters were seen.  Diagnoses included gastroesophageal reflux disease and duodenitis.

Following examination, the March 2010 examiner opined that one had to resort to mere speculation to determine the relation between a current stomach condition and active service.  The examiner reasoned that, although the Veteran alleged that symptoms continued post-service, there was a gap of about eight years between separation from active service and the first mention of symptoms and evidence of a specific gastric condition.

Following the Board's June 2012 remand, a VA physician conducted an exhaustive review of the Veteran's medical records in November 2014.  The VA physician opined that the Veteran's gastroesophageal reflux disease and duodenitis were less likely than not incurred, manifested, caused, or aggravated by active service.  The VA physician noted the service treatment records that showed complaints of stomach burning postprandially in July 1970, which was acute and transient; and was treated and resolved without evidence of residuals or sequelae.  The VA physician found no evidence of recurrent or consecutive gastric complaints suggestive of gastroesophageal reflux disease or duodenitis after that episode.  The VA physician noted the Veteran's allegations of recurrent symptoms post-service, and indicated that the Veteran had not sought a specialist's evaluation for symptoms.  There was no evidence of signs, symptoms, treatments, or a specific chronic disability pattern related to gastroesophageal reflux disease and duodenitis during active service or within one year after separation.  A normal abdomen and viscera were found at separation, and the Veteran reported that his health was satisfactory.
 
The November 2014 physician also opined that the gastroesophageal reflux disease and duodenitis were less likely than not incurred, manifested, caused, or aggravated during ACDUTRA.  The VA physician noted that the Veteran reported epigastric complaints and a past history of peptic ulcer disease prior to ACDUTRA; and there is no evidence of recurrent symptoms or complaints during ACDUTRA.  Lastly, the VA physician added that a note written a few days after ACDUTRA reveals that the Veteran reported a history of duodenal ulcer, but he was asymptomatic; and a gastric analysis also was normal.  There is no evidence of signs, symptoms, treatments, or a specific chronic disability pattern related to gastroesophageal reflux disease and duodenitis during ACDUTRA.
 
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that, in this case, there are conflicting medical opinions.  The Board finds the Veteran's treating physician's opinions in November 2002 and January 2003 of longstanding gastroesophageal reflux disease since 1970, 
as persuasive.  The treating physician's opinions are fully articulated and contain sound reasoning, and are supported by the evidence of record.  Notably, the Veteran had reported a history of "stomach burning" both in active service and following active service. 

Moreover, the Board finds that there is credible evidence that the Veteran experienced symptoms of gastroesophageal reflux disease in active service.  The available medical evidence demonstrates a gap of approximately eight years in time from when the Veteran separated from service in December 1971 and when an upper gastrointestinal series first revealed a duodenal ulcer in November 1979, which was inactive.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  While gastroesophageal reflux disease and duodenitis were not diagnosed until many years later, a plausible nexus to active service cannot be excluded.  Hence, the Board finds the November 2003 and January 2003 opinions are probative.

In this case, the Board finds that the evidence is in favor of finding that gastroesophageal reflux disease had its onset in active service.  The Board acknowledges the November 2014 VA opinion, in which the physician reasoned that the Veteran's stomach complaints in July 1970 were acute and transient; and were treated and resolved without evidence of residuals or sequelae.  The Board finds this opinion to be less persuasive than the Veteran's lay statements.  In particular, the VA physician had acknowledged the Veteran's contentions of recurrent symptoms post-service, but then relied on the lack of documented treatment in the years immediately following active service to find against a relationship between current disability and active service.  This is an inadequate reason for a negative finding.  See Buchanan, 451 F.3d at 1337 (holding that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also, Hensley v. Brown, 5 Vet. App. 155 (1993).

In contrast to the VA opinion, the supporting opinions of the Veteran's treating physician noted above and the Veteran's contentions have been consistent throughout the appeal.  Particularly, the Veteran testified to "stomach burning" and his treatment for heartburn in active service.  The Board finds that the Veteran is credible in this regard.  His testimony is corroborated by the November 1979 assessment of history of peptic ulcer disease, clinically inactive.  The treatment records indicate a longstanding history of symptomatology.  His statements are consistent with the circumstances of his service in the U.S. Army, and are not expressly contradicted by the record.

The record does establish that a duodenal ulcer was identified in 1979.  However, a duodenal ulcer was not "noted" during service or within a year of separation.  In addition, there is no competent evidence that the Veteran had a duodenal ulcer at any time during the appeal period.  In the absence of disability due to a duodenal ulcer, there can be no valid claim.  Although a duodenal ulcer may be a "chronic disease," there still must be disability.

When considering the service treatment records, the competent and credible lay statements, the post-service medical evidence substantiating the Veteran's claim, as well as the treating physician's favorable opinions; and resolving all reasonable doubt in his favor, the Board finds that gastroesophageal reflux disease had its onset in active service.  See 38 C.F.R. § 3.102. 


ORDER

Service connection for gastroesophageal reflux disease is granted.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


